Citation Nr: 0940813	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-35 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left side of the head claimed as trigeminal neuralgia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of trigeminal 
neuralgia.

2.  The competent medical evidence of record does not 
associate the Veteran's trigeminal neuralgia with his active 
service.


CONCLUSION OF LAW

The Veteran's residuals of an injury to the left side of the 
head claimed as trigeminal neuralgia was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify described above was satisfied by way 
of a letter sent to the Veteran in December 2004 that fully 
addressed all notice elements listed above, and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  A March 2006 
letter also provided notice regarding how disability ratings 
and effective dates are assigned if service connection is 
awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Although this notification letter was sent after the initial 
adjudication of this claim, service connection is denied, and 
as such, any question as to the appropriate disability rating 
or effective date is moot.  See Dingess/Hartman, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board acknowledges that to date, the Veteran has not been 
afforded a VA compensation and pension (C&P) examination in 
regard to his claim for service connection.  In determining 
whether the duty to assist requires that a VA C&P examination 
be provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination is necessary in order to 
adjudicate the Veteran's claim of entitlement to service 
connection.  While the Veteran has a current diagnosis of 
trigeminal neuralgia and has complained of symptoms for a 
significant period of time, there is no competent medical 
evidence linking this disability with an event in service.  
Additionally, while the Veteran has complained of his 
symptoms regularly since the 1960s, his first complaints and 
diagnosis are more than 20 years after he separated from 
service.  As there is no competent medical evidence 
connecting the Veteran's condition with active service, and 
because the Veteran's symptoms do not date back to his active 
service, the Veteran is not entitled to a VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated from March 1985 through July 2006.  The 
Veteran also submitted private treatment records from Emory 
University Hospital dated from February 1979 through July 
1983, St. Mary's Hospital dated from November 1981 to May 
2001, and Walton Medical Center dated from August 2001 
through October 2001.  Significantly, the Veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for 
residuals of an injury to the left side of the head claimed 
as trigeminal neuralgia.  The Veteran contends that his 
current condition was caused in July or August of 1945 when a 
winch hook on a crane aboard the ship he was on hit him while 
he was unloading supplies.  He says he was "knocked out" by 
the hook and was taken to sick bay and observed for several 
days but never went to the hospital.

The Veteran's service treatment records have been associated 
with the file.  They do not indicate any treatment or 
complaint of a head injury, headaches, pain in the face, or 
other related condition.  The Veteran submitted a picture of 
himself in sick bay.  He also submitted a picture of himself 
with his unit.

The Veteran states that he was diagnosed with this condition 
in 1968 and had surgeries to treat it in 1976 and 1990.  
Emory University Hospital did not keep records dating back to 
the time of the first diagnosis or procedure, however a July 
1983 treatment record references a procedure from 1976.  

In 1989 the Veteran began complaining of renewed pain in his 
face.  The pain had been previously well managed after the 
initial surgery and with medication.  With renewed pain, the 
Veteran was given a second procedure in 1990 to again treat 
his trigeminal neuralgia.  In February 1995 the Veteran 
reported that his symptoms had spread to the side of his nose 
and forehead.  His pain was relieved with carbamazepine.  The 
Veteran has taken Tegratol on and off with some success.

Since the Veteran's last surgery, he still reports many 
symptoms including numbness and pain in his cheek, mouth, 
neck, and head.  He has had two teeth removed.  He has 
trouble swallowing causing him to suffer regular coughing 
attacks.  The Veteran also reports "pocketing" in the left 
side of his mouth because he is unable to feel when food 
collects there while eating.  In February 2005 the Veteran 
was seen at VA for a swallowing evaluation.

In September 2006 Dr. G.H. wrote a diagnosis on a 
prescription sheet stating that the Veteran "suffers from 
trigeminal neuralgia which could have resulted (as likely as 
not) from an injury reportedly suffered while serving in the 
military."  This note is not accompanied by medical records 
or a medical examination.

In light of the evidence the Veteran is not entitled to 
service connection for residuals of an injury to the left 
side of the head claimed as trigeminal neuralgia.  While the 
Veteran has a current disability, there is no medical 
evidence linking his current disability with any event in 
service.  Additionally, aside from the Veteran's own 
statements, there is no evidence of record indicating the 
Veteran suffered any injury to his face or heard in service.

The Veteran submitted a picture of himself in sick bay, 
however the picture does not shed light on what the Veteran 
was being treated for.  Additionally his service treatment 
records do not reveal any complaint of pain or report of 
injury to the Veteran's head, neck, or face.  The Veteran 
reports symptoms back to 1968, however the reported onset is 
still more than 20 years after the Veteran separated from 
service and does not represent a continuity of symptoms 
sufficient to warrant a VA examination.

There is also no medical evidence associating the Veteran's 
symptoms with active service.  While the Veteran is competent 
to report his symptoms and their duration, he is not 
competent to associate those symptoms with an event or injury 
in service, more than 20 years after the reported injury.  
Further, the Board does not find the statement by Dr. G.H. to 
be persuasive because the doctor does not give the basis for 
his opinion.  Without an explanation on how the doctor came 
to his conclusion, that the Veteran's current condition is as 
likely as not associated with an injury during service, the 
Board cannot accept his opinion as credible.  As such, the 
Veteran's claim is denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for residuals of an injury to the left side of the head 
claimed as trigeminal neuralgia, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for residuals of an injury 
to the left side of the head claimed as trigeminal neuralgia 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


